Citation Nr: 0837964	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 2001 
to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.  

In May 2008, the veteran asserted that her depression and 
severe back pain affected her ability to maintain employment.  
The Board construes her statement as claims for increased 
ratings for these disorders and for a total rating based on 
individual unemployability.  These issues are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
migraine headaches have been manifested by characteristic 
prostrating attacks occurring on average at least once a 
month over the last several months.  

2.  Throughout the rating period on appeal, the veteran's 
migraine headaches have not been manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial rating 30 percent, but no more, 
for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code (DC) 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, while the Board must review the entire record, 
it does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board 
will, therefore, summarize the relevant evidence where 
appropriate.  The analysis in the following decision will 
focus specifically on what the evidence shows, or fails to 
show, with regard to the rating of the veteran's migraine 
headaches.  

Initially, by the September 2004 rating action, the RO 
granted service connection for migraine headaches (0 percent, 
effective from May 11, 2004).  During the current appeal, and 
specifically by an April 2005 decision, the RO awarded a 
compensable evaluation of 10 percent, effective from May 11, 
2004.  As the present appeal arises from an initial rating 
decision which, in essence, established service connection 
and assigned an initial disability rating, the entire period 
is considered for the possibility of staged ratings.  In 
other words, consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

According to the applicable rating criteria, the following 
evaluations are warranted for varying degrees of migraine 
headaches:  10 percent (characteristic prostrating attacks 
averaging one in two months over the last several months), 30 
percent (characteristic prostrating attacks occurring on an 
average of once a month over the last several months), and 50 
percent (very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability).  
38 C.F.R. § 4.124a, DC 8100 (2008).  

In the present case, the veteran believes that the symptoms 
associated with her migraine headaches are of such severity 
as to warrant a higher rating.  Specifically, she described 
severe headaches involving "excruciating" prostrating 
attacks that sometimes lasted 3-4 hours and that occurred 
several (e.g., 2-8) times per month.  Medical records 
indicate that she has previously taken various medications 
for her headaches but currently takes only Tylenol (which she 
reported was sometimes helpful).  

The Board acknowledges that medical evidence of record 
indicates that the veteran's headaches may be associated with 
the oral contraceptives that she takes.  Specifically, at a 
June 2007 VA outpatient treatment session, she was cautioned 
by medical personnel that her oral contraceptives may have an 
influence on her headaches.  She declined to stop taking the 
oral contraceptives.  

Resolving reasonable doubt in the veteran's favor, however, 
the Board concludes that the evidence of record (including 
her assertions of severe migraine headaches 2-8 times per 
month and the medical records which confirm continuous use of 
various medications for her headaches since May 2004) support 
a finding that her disability is manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  Accordingly, and based on the 
relevant evidence of record, the next higher rating of 
30 percent is warranted for her migraine headaches.

Evidence of record, however, does not support a higher rating 
for the migraine headaches.  In this regard, the Board 
acknowledges that, throughout the appeal, the veteran has 
maintained that her headaches affect her ability to work as a 
teacher.  In particular, she asserted that "really bad 
migraines" required her to leave work when she was teaching 
so that she could go home and lie down in a dark room and to 
stop her car (on the side of the road) when she was driving 
and to lie down in the back seat with "something" over her 
head.  

Employment records recently submitted by the veteran indicate 
that she missed 10 days of work between August 2007 and April 
2008, 3 days of work between August and October 2006, and 
51/2 days of work between August and November 2005.  
Importantly, however, the reasons for these various absences 
did not specifically note her migraine headaches.  Rather, 
the specified reasons, as listed on the employment records, 
simply include "paid time off," "professional leave," 
"personal business," or "personal illness."  In fact, one 
record in particular indicated that she had one paid day off 
from work in November 2007 due to "multiple doctor 
appointments for . . . [her] son's surgery follow-up."  

Moreover, the veteran admits that other physical disabilities 
(including her severe back pain and depression) adversely 
affect her ability to work.  Indeed, medical records received 
during the current appeal-including those recently 
submitted-reflect outpatient treatment for degenerative 
arthritic disease at the L5-S1 level manifested by pain and 
for depression.  

Additionally, she participates in VA's Vocational 
Rehabilitation Program.  Also, medical records reflect only 
periodic treatment for migraine headaches and the need for 
only Tylenol on an as-needed basis.  In fact, computed 
tomography completed on the veteran's head in July 2006 was 
normal.  

Based on this evidence, the Board finds that the veteran's 
migraine headaches are not manifested by very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  Without such 
manifestations, the Board concludes that the preponderance of 
the evidence is against a finding that the criteria for the 
next higher evaluation of 50 percent disability for migraine 
headaches have been met.

In reaching this decision, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to her through her senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, she is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
her migraine headaches-has been provided in part by the 
medical personnel who have examined and treated her during 
the current appeal and who rendered pertinent opinions in 
conjunction with the evaluations.  These medical findings (as 
provided in these examination and treatment reports), as well 
as the employment records submitted by the veteran, directly 
address the criteria under which her migraine headaches are 
evaluated.  As such, the Board finds these documents to be 
more probative than the subjective evidence of complaints of 
increased symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an initial 
rating of 30 percent, but no more, for the veteran's migraine 
headaches is warranted.  In reaching this conclusion, the 
Board also finds that the benefit-of-the-doubt doctrine has 
been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal period.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's migraine headaches 
have required hospitalization or resulted in marked 
interference with employment at any time during the current 
appeal.  She currently receives only periodic outpatient 
treatment for this disability.  

Further, while she has described some employment problems 
resulting from her headaches, she has also admitted that 
other physical disabilities (including her severe back pain 
and depression) adversely affect her ability to work.  
Further, she participated in vocational rehabilitation 
training.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the veteran's migraine headaches 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the 
service-connected migraine headaches at any time during the 
current appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's migraine headaches claim arises from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that, once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA.  

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment and evaluation records.  These 
reports provide an adequate description of her migraine 
headache disability.  Moreover, she was afforded a VA 
examination in July 2004.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

An initial rating of 30 percent, but no more, for migraine 
headaches is granted, subject to the law and regulations 
governing the award of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


